Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is confusing. The claim recites in line 5, a low pass filter to generate a first digital signal. It appears that claim 1 also recites a first analog to digital converter that generates the first digital signal. Please clarify. 
Claim 3 is confusing the claim recites in line 1 at page 3 a digital sigma delta modulator to generate the first digital signal having the bit width of n bits. It seems that the analog 
Claim 23 is confusing. The claim recites in line 3 “generating a second digital signal based on for each signal value of the second digital signal. It seems to generate the same exact digital signal from the same digital signal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaboury (US 6,140,952).
With regard to claim 1 Gaboury discloses in Figure 1 an analog sensor signal (24), an analog to digital converter that converts the analog signal into a sigma delta modulated signal, a pulse width modulator configured to generate a pulse signal based on the first digital signal. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaboury (US 6,140,952) in view of Kinuya (US 2011/0102223).
Gaboury discloses except essential features of the claimed invention except for a low pass filter coupled to the sigma delta modulator ADC to generate a digital signal. Kinuya discloses in Figure 1 a sigma delta modulator ADC whose output is coupled to filter and the output of the filter is coupled to a pulse width modulator. Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Kinuya in the modulator of Gaboury for the benefit to smooth out the first digital signal for further processing.  
Claim(s) 10, 14 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis Jr. et al. (US 6,380,718).
With regard to claim 10 Davis discloses a sensor (51), a pulse width modulated circuit (12) that generates a plurality of pulse cycles (28) (see Fig. 1; col. 5 lines 30-41), an averaging count of the cycle is based in the input signal (see col. 6, lines 34+) and as per claim 14 can be considered as a moving average (see equations lines 46-50). 
Allowable Subject Matter
Claims 3-9, 11-13, 15, 17-21, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845